Name: 86/556/CEE: Council Decision of 15 September 1986 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning agriculture
 Type: Decision
 Subject Matter: international affairs;  trade;  international trade;  agricultural activity;  Europe
 Date Published: 1986-11-22

 Avis juridique important|31986D055686/556/CEE: Council Decision of 15 September 1986 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning agriculture Official Journal L 328 , 22/11/1986 P. 0067 - 0067COUNCIL DECISIONof 15 September 1986on the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the Republic of Finland concerning agriculture(86/556/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Agreement in the form of Exchange of Letters between the European Economic Community and the Republic of Finland concerning agriculture, to take account of the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1The Agreement in the form of an Exchange of Lettersbetween the European Economic Community and theRepublic of Finland concerning agriculture is hereby approved on behalf of the Community. The texts of the Exchange of Letters are attached to this Decision. Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 15 September 1986. For the CouncilThe PresidentG. HOWESPA:L666UMBE39.97FF: 6UEN; SETUP: 01; Hoehe: 322 mm; 34 Zeilen; 1299 Zeichen; Bediener: MARL Pr.: C; Kunde: